Citation Nr: 1703951	
Decision Date: 02/09/17    Archive Date: 02/23/17

DOCKET NO.  14-31 208A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel 




INTRODUCTION

The Veteran served on active duty in the United States Army from March 1964 to March 1966, including service in the Republic of Vietnam.  He was awarded a Combat Infantry Badge.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's PTSD is manifested by near-continuous anxiety affecting the ability to function effectively and a marked difficulty in adapting to stressful circumstances.

2.  The Veteran is not capable of maintaining gainful employment due to his service-connected PTSD.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent evaluation for PTSD have been met for the entire appeal period.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 4.126, 4.130, DC 9411 (2016).

2.  The criteria for entitlement to a TDIU on a schedular basis have been met for the entire appeal period.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 4.16 (a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles for Rating Disabilities and PTSD

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1(2016).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2016).  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016). 

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, which pertains to the Veteran's PTSD, a 30 percent rating is warranted where the disorder is manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routing behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and an inability to establish and maintain effective relationships.  A higher rating is available for higher, more severe, manifestations. 

Ratings of psychiatric disabilities shall be assigned based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Further, ratings are assigned according to the manifestation of particular symptoms.  However, the various symptoms listed after the terms "occupational and social impairment with deficiencies in most areas" and "total occupational and social impairment" in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Global Assessment of Functioning (GAF) score is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF of 21-30 indicates behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g. sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g. stays in bed all day; no job, home, or friends).  American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994) (DSM-IV).  A GAF of 31-40 is defined as exhibiting some impairment in reality testing or communication (speech is at times illogical, obscure, or irrelevant), or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood, (a depressed man that avoids friends, neglects family, and is unable to work; a child that frequently beats up younger children, is defiant at home, and is failing at school).  Id.  A GAF score of 41-50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.  A GAF score of 51 to 60 is indicative of moderate symptoms (flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (few friends, conflicts with peers or co-workers).  Id.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology that is observable to the senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Additionally, the Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998) (the Board is charged with the duty to assess the credibility and weight given to evidence).

When evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the individual's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126 (a) (2016).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.

Facts

Although the appeal period for the Veteran's PTSD claim begins in September 2010, the entire medical history must be borne in mind when rating the Veteran's service-connected disability.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A VA mental health treatment note from May 2009 reflects that the Veteran was sleeping better with new medication.  He reported becoming dizzy with headaches, sweating and loss of consciousness for a few seconds while in church the previous week.  The Veteran went to his doctor who sent him for additional tests and informed him that the episode could have been a panic attack.  The Veteran reported a recent increase in anxiety.  Mental status examination revealed mildly dysphoric mood and constricted affect; it was otherwise within normal limits.  The diagnostic impression was major depressive disorder; GAF was 50.  The provider increased his dose of Venlafaxine.

In June 2009, the Veteran reported an improvement in symptoms as a result of increased Venlafaxine and had become a bit more sociable.  Mental status examination revealed mildly dysphoric mood and constricted affect; it was otherwise within normal limits.  The diagnostic impression was major depressive disorder; GAF was 55.

An October 2009 VA treatment note reflects that the Veteran's mood had declined again due to his wife being ill; he was unable to help her and found his own support system inadequate.  He stated that he had been sleeping four to five hours per night but was having norming headaches and an increase in nervousness when in a group of people.  The Veteran reported that family had visited the day prior and he spent much of the time in his room as he could not tolerate being around so many people.  He reported feeling depressed, hopeless and sad.  Mood was dysphoric and affect was constricted; mental status examination was otherwise within normal limits.  GAF was 45. 

In January 2010, the Veteran received a VA psychiatric examination.  He reported taking psychotropic medication since 2001; he had been married to his only wife for 43 years.  He reported that his wife was having health problems and that he was caring for her; he stated that he had good relationships with his three children who lived nearby.  The Veteran reported that he and his wife regularly attended church and socialized with family; he also engaged in some leisure activities. 

The mental status examination was as follows: appearance was clean, neatly groomed and appropriately dressed; psychomotor activity was unremarkable; speech was clear; attitude was cooperative, friendly and attentive; affect was appropriate; mood was euthymic; attention was intact as was orientation to person, time and place; thought process and thought content were unremarkable; there were no delusions, no hallucinations, and no inappropriate behavior; judgment and insight were intact; memory was normal; no suicidal or homicidal thoughts were present.  The Veteran reported sleep impairment that was somewhat ameliorated by medications; he denied panic attacks.  He also reported recurrent and intrusive distressing recollections of traumatic events, avoidance behaviors, exaggerated startle response, and increased anxiety when he sees military combat material on television or in the news.  The diagnostic impression was PTSD; GAF was 55.  

The provider indicated that the Veteran's overall psychiatric condition had neither deteriorated nor improved significantly since treatment began in 2001; he was stable on medications and with his treatment program.  In summarizing the Veteran's impairment, the provider indicated that the Veteran's disability was manifested by occasional decrease in work efficiency with intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms but with generally satisfactory functioning (such as routine behavior, self-care, and normal conversation).  The examiner added that the Veteran experienced an increase in anxiety when exposed to military or Iraq war information on television and in the news.   His medication and treatment resulted in improved sleep and better mood. 

A February 2010 Vet Center treatment note reflects that the Veteran presented with more relaxed demeanor than usual.  He reportedly moved into a different home in a safer location which had relieved some of his worry and anxiety.  He also reported continued nightmares and intrusive memories of combat.  The Veteran indicated that he found some comfort in his religion and continued to attend church several times per week. 

An April 2010 Vet Center treatment note reflects that the Veteran had recently been hospitalized for gall bladder removal and kidney stones which resulted in a 10 pound weight loss.  He appeared frail but his mood was good and his affect was brighter.  The Veteran continued to struggle with arousal symptoms and occasional nightmares.  The diagnostic impression was PTSD, stable.   A May 2010 Vet Center note was substantially similar, noting that the Veteran continued to have a lot of pain and discomfort related to his gallbladder surgery.  He was attending church two times a week and complained of symptoms of anxiety and avoidance. 

In a June 2010 Vet Center appointment, the Veteran presented with euthymic mood and congruent affect.  He reported feeling calmer and more at ease and was utilizing relaxation techniques. 

A July 2010 VA treatment note reflects the Veteran had been struggling with multiple non-psychiatric medical problems and he had been feeling very anxious and nervous about an upcoming medical procedure.  He also reported poor sleep.  His mood was mildly dysphoric with constricted affect.  Mental status was otherwise within normal limits.  GAF was 45.  In a Vet Center appointment later the same day, the Veteran presented with euthymic mood and congruent affect.  He also reported continued sleep disturbance with nightmares and increased motor activity while sleeping. 

In a November 2010 VA appointment, the Veteran complained of increased sleep trouble and increased anxiety.  He reported a recent private sleep study but he did not have the results.  The provider noted that the Veteran seemed anxious and nervous; his mood was dysphoric and affect was constricted.  Mental status was otherwise within normal limits.  GAF was 45.

A Vet Center treatment note from December 2010 reflects that the Veteran presented with anxious mood and congruent affect.  He reported severe nightmares and a recent awakening in a hyper-aroused state after he had a nightmare about being chased by a Vietnamese soldier with a machete.  The diagnostic impression was severe, chronic PTSD. 

The Veteran was afforded another VA psychiatric evaluation in December 2010.  He reported a recent increase in medications and improved sleep and more calm as a result.  The Veteran reported being married to the same wife for 44 years and good relationships with his three children.  He reported good relations with other family and participating in family gatherings for holidays and special relations.  The Veteran reported regularly attending church, going out to dinner on occasion, teaching bible reading classes, and engaging in some leisure activities.  The mental status examination was as follows: general appearance was clean and casually dressed; psychomotor activity was unremarkable; speech was clear; attitude toward examiner was cooperative and friendly; affect was appropriate; mood was good; attention and orientation were intact; thought process and thought content were unremarkable; there were no delusions, no hallucinations, and no present homicidal or suicidal thoughts; judgment and insight were intact; memory was normal.  The Veteran reported chronic sleep impairment, although he was presently getting about six hours of sleep per night, interrupted by waking from dreams and urination.  He also reported a daily afternoon nap.  The Veteran also reported occasional panic attacks (less frequently than once per week); the duration of these episodes was described as moderate/lasting several minutes.  He reported going to his room to sit during these episodes. 

The Veteran also reported recurrent distressing dreams, avoidance behaviors, difficulty concentrating, and exaggerated startle response.  He indicated that symptoms occurred weekly or less frequently, though there was no set frequency.  He stated that symptoms were moderate to serious when they occurred and lasted anywhere from minutes to an hour.  Sitting in a room and using relaxation techniques reportedly decreased the duration and severity of episodes.  The examiner indicated that the total social and occupational impairment was consistent with the previous examination.  The Veteran had been active with his church and had been doing welfare visits and bible teaching for the previous seven years to parishioners who were having problems.  He also enjoyed social activities with family and church; sleep and mood were improved with medication compliance.  The Veteran reported increase in PTSD symptoms when bored or not engaged in mental activity.  GAF was 50.

A January 2011 VA treatment note reflects the Veteran felt he was doing better; he continued to have problems with anxiety and was worried about his wife's health.  The Veteran stated that his psychiatric health and functioning worsened when his wife was ill.   He reported that he still had nightmares but that they were less intense and less frequent; he reported improved mood.  Mental status examination revealed a dysphoric mood and constricted affect but was otherwise within normal limits.  GAF was 55.  A March 2011 Vet Center treatment note was substantially similar. 

An April 2011 Vet Center treatment note reflects the Veteran's anxiety and PTSD symptoms had worsened again.  He complained of nightmares and intrusive thoughts and also shared frustration regarding the RO's denial of his increased rating claim for PTSD.  The diagnostic impression was PTSD, stable.  A June 2011 Vet Center treatment note reflects the Veteran presented with dysphoric mood and congruent affect; he had been ill for several days with a respiratory problem and was getting only three or four hours per sleep per night.  He was troubled by nightmares and intrusive thoughts of combat.  He reported spending Father's Day at home with his children and grandchildren.   An August 2011 Vet Center note reflects mood had improved and the Veteran had full affect.  He was attending church regularly again and was able to participate in activities with his family. 

A November 2011 Vet Center treatment note reflects that the Veteran reported an increase in psychiatric symptoms, mainly anxiety, in the previous month but he had returned back to his baseline.  The increase in symptoms was reportedly due to increased stress due to complications from kidney stones and his wife's recent five day hospitalization.  Things had improved for both of them and they were back to participating in church and family activities.  In December 2011, the Veteran again reported an increase in PTSD symptoms at his Vet Center appointment.  He was suffering from a bad respiratory infection and reported an increase in nightmares and anxiety for the previous week. 

In a February 2012 Vet Center appointment, the Veteran reported continued nightmares, disturbed sleep and anxiety.  Due to recent personal illness, he had not been able to get to church but planned to attend the coming weekend.

An April 2012 Vet Center treatment note reflects the Veteran was still recovering from a bad respiratory infection and glaucoma surgery; he reported more difficulty sleeping, increasing restlessness and anxiety and an increase in intrusive thoughts.  A VA treatment note from approximately one week later reflects that the Veteran had increased anxiety symptoms resulting in diarrhea and gastrointestinal pain.  He was not sleeping well, was feeling more depressed, restless, and anxious, and reported an increase in nightmares about Vietnam.  The Veteran also noted unrelated medical problems such as an increase in knee pain and a loss of peripheral vision in his left eye due to glaucoma.   The mental status examination reflects a depressed mood, restricted affect, poor judgment and fair to limited insight; it was otherwise within normal limits.  GAF was 45.

A May 2012 Vet Center progress note reflects an increase in anxiety and sleep disturbance as well as PTSD arousal symptoms.  

The July 2012 Vet Center progress note reflects the Veteran presented with anxious mood and congruent affect.  He was troubled by his wife's health problems and had not been able to attend church, which he felt was very helpful for him in managing his PTSD.  He reported an increase in nightmares and sleep disturbance.   A July 2012 VA treatment note is substantially similar.  The Veteran was not comping well with his wife's medical issues.  GAF was 45.

A September 2012 Vet Center progress note reflects that the Veteran continued to present with anxious mood and congruent affect.  He was still struggling with increased anxiety related to his wife's medical condition.  The Veteran was not sleeping more than a few hours per night and had lost eight pounds.  Treatment notes for the following several months were substantially similar.  The Veteran reported an increase in psychiatric symptoms related to his trouble coping with his wife's declining health.  An October 2013 Vet Center progress note reflects the Veteran continued to struggle with anxiety but he was reportedly doing a little better.  For the first time in two years, he and his wife planned to attend church the following Sunday. 

A November 2012 VA psychiatry note reflects that the Veteran attended with his wife reporting an increase in symptoms.  He was feeling more anxious and worried and was having more nightmares.  He was more concerned about his wife's health.  Mood was depressed, affect was restricted, motor activity was restless; mental status was otherwise within normal limits.  GAF was 45.

An April 2013 VA treatment note reflects that the Veteran was experiencing more anxiety related to his wife's recent surgery and 45 day hospitalization as well as his daughter's recent breast cancer diagnosis.  He was distressed, not sleeping well, and with poor appetite resulting in a 20 pound weight loss.  The Veteran's mood was depressed and affect was restricted; mental status was otherwise within normal limits.  GAF was 50.

A September 2013 VA treatment note reflects the Veteran was seeking help coping with his life stresses, in particular his ill wife.  The Veteran's wife had becoming increasingly dependent on him, calling him constantly, and expressing worry when he wasn't present.  The provider noted that she called the Veteran several times during the session.  The Veteran reported that this family stress resulted in increased depression, anxiety and worried.  He also reportedly felt that his current medication regimen was effective.  The provider noted that the Veteran's mood was depressed and affect was broad; mental status was otherwise within normal limits.  GAF was 50-55.

A February 2014 Vet Center progress note reflects the Veteran presented with anxious mood and congruent affect; he had been ill with a serious upper respiratory infection for six weeks.  He reported high levels of anxiety, sleep disturbance, nightmares, and isolative behaviors.   

In February 2014, the Veteran received another VA psychiatric examination.  The provider reviewed the Veteran's claims file and conducted an in-person interview.  The Veteran reported being married to the same wife, whom he was caring for due to health problems.  He also reported good relations with his three children who lived nearby.  He reported that they attended church regularly when able and that the socialized with family; the Veteran also engaged in some leisure activities.  The examiner noted that the Veteran's mental health was significantly affected by his wife's health conditions.  The examiner noted that the Veteran suffered from the following PTSD symptoms: recurrent, involuntary intrusive thoughts; avoidance behaviors; feelings of detachment or estrangement from others; dissociative amnesia of traumatic events; exaggerated startle response; distress and/or impairment in social, occupational, or other important areas of functioning; depressed mood; anxiety; and chronic sleep impairment. 

The Veteran described his average day in detail, noting that he awakened and dressed between six and seven in the morning then spent the morning with his wife, helping her with her activities of daily living, cleaning house, and reading the Bible together.  Afternoons were spent waiting to visit with their son and talking followed by a visit with their son and/or grandson.  Evenings were spent with his wife eating dinner that she prepared, bathing, watching the news, and then reading the bible again for approximately 90 minutes.  He reported going to sleep between 10 and 10:30 and waking up twice a night to urinate.  The Veteran reported dreams about military service.  He reported less frequent church attendance due to his wife's health but he indicated they had good relationships with the church congregation.  The pastor called twice a week and other church members called and visited.  

The mental status examination revealed the Veteran as appropriately groomed and casually dressed, and fully oriented with good eye contact.  He was calm and cooperative and developed a rapport with the examiner quickly.  Speech was normal; mood was euthymic with congruent mood; there was no psychomotor agitation.  The Veteran denied current suicidal or homicidal ideation.  

The examiner noted that recent mental health records suggested the Veteran's GAF scores were slightly improved and that the symptom frequency, severity or duration had not increased since the previous VA examination.  The examiner indicated that the Veteran's occupation and social impairment was manifested by mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  In support of this conclusion, the examiner noted that the Veteran maintained meaningful relationships and that his mental health condition did not preclude occupational or social functioning and that the Veteran was able to maintain routine behaviors, activities of daily living, conversation, and even assist with caring for his ailing wife. 

An April 2014 Vet Center progress note reflects that the Veteran continued to struggle with anxiety, nightmares, and intrusive thoughts of Vietnam combat experiences.  He was getting only four to five hours of sleep per night, but this was interrupted by anxious awakenings.  His wife continued to have acute medical problems which exacerbated the Veteran's anxiety and hyperarousal.  The diagnostic impression was moderate to severe, chronic PTSD. 

The Vet Center provider prepared an assessment/report in support of the Veteran's VA disability claim in April 2014.  The letter reflects the provider's clinical impressions of f the Veteran's impairment.  The provider noted that several psychiatric inventories were administered and that the Veteran's scores were indicative of moderate to severe symptoms resulting in considerable functional impairments.  The provider stated that the responses on these inventories were consistent with his clinical interviews and observations of the Veteran.  The Veteran's symptoms included intrusive memories on a daily basis, nightmares several times per week resulting in increased anxiety and hyperarousal, impaired sleep, and pronounced avoidance behaviors.  The provider indicated that the Veteran remained reclusive and isolated with the exception of attending church as he was able to find comfort in his faith.  The provider further stated that the Veteran's symptoms had always been significant but they had intensified over the previous two years in connection with his wife's declining health.  The provider noted that the Veteran's VA psychiatrist had assigned him pretty consistent GAF ratings over the previous two years with only one exception.  The Vet Center provider indicated that the GAF ratings of 45 to 50 were consistent with his observations for the previous two years. 

Discussion - PTSD

As noted above, the appeal period on appeal begins in September 2010.  The Veteran asserts that the currently assigned 30 percent evaluation for PTSD does not accurately reflect his symptomatology.   The Board agrees.

The Veteran's mental health disability picture is fairly unusual.  The evidence of record reflects remains fully capable of engaging in meaningful social relationships as evidenced by his quality relationships with his wife and other family members and his active engagement in his faith community.  Although there is some evidence that has increased anxiety around crowds, this is infrequent and does not appear to result in significant social impairment.  The evidence is less clear regarding occupational impairment, but it also suggests the Veteran could be capable of maintaining gainful employment, as evidenced by his active participation in Sunday school teaching and the care and attention he provides to his ailing wife.

Based on a review of the lay and medical evidence of record, and resolving all reasonable doubt in the Veteran's favor, the Board finds that his psychiatric disability most closely approximates the criteria for a 70 percent rating.  In reaching this determination, the Board observes that the GAF scores most frequently assigned by mental health professionals range from 45 to 50, which is consistent with serious symptoms and which the Board finds are consistent with a 70 percent evaluation.  As a result, the Board finds that the Veteran's PTSD disability picture approximates the 70 percent evaluation as it is manifested by near-continuous anxiety affecting the ability the function effectively and marked difficulty in adapting to stressful circumstances.  A 100 percent evaluation is not shown by the evidence as the Veteran is not totally socially and occupationally disabled. 

The Board notes that the Veteran experiences gastrointestinal discomfort as a result of his psychiatric disorder.  The schedular criteria for rating mental disorders considers the level of impairment rather than specific symptoms and the Board has considered the digestive manifestations of the Veteran's psychiatric disorder, as part of his marked difficulty adapting to stressful circumstances.  As a result, the Board is precluded from granting a separate rating for a manifestation of the Veteran's disability that has already been considered.  See 38 C.F.R. § 4.14 (the evaluation of the same disability under various diagnoses is to be avoided).  What is more, under 38 C.F.R. § 4.126 (d), when a single disability has been diagnosed both as a physical condition and as a mental disorder, it shall be evaluated using a diagnostic code which represents the dominant (more disabling) aspect of the condition.  

The Board's grant of a 70 percent rating for the Veteran's psychiatric disorder under 38 C.F.R. § 4.130 indicates that his psychiatric disorder, including all of its symptoms and manifestations, is 70 percent disabling.  Thus, the schedular criteria under 38 C.F.R. § 4.130 best represent the dominant aspect of the Veteran's disability.  For the foregoing reasons, the Board declines to grant a separate rating for the gastrointestinal manifestations of his PTSD.

TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).   The Veteran's currently-assigned PTSD rating for the entire appeal period meets the criteria for consideration of TDIU on a schedular basis.  

VA will grant a total rating for compensation purposes based on individual unemployability when the evidence shows that a veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. § 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his age or the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 4.16, 4.19.  Unlike the regular disability rating schedule which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).

The Board finds that the Veteran is unable to obtain and maintain substantially gainful employment due to his marked difficulty adapting to stress.   While it is conceivable that he could obtain suitable, low-stress gainful employment, it is unlikely he would be able to maintain such a employment given the inevitable and unpredictable stresses stemming from his personal relationships.


ORDER

Subject to the laws and regulations governing the payment of monetary benefits, a 70 percent rating for PTSD is granted.

Subject to the laws and regulations governing the payment of monetary benefits, TDIU is granted.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


